Citation Nr: 1748969	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  16-40 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for Meniere's disease. 

2. Entitlement to service connection for diabetes mellitus type II, claimed as a result of herbicide exposure. 

3. Entitlement to service connection for a heart disability, to include coronary artery disease, claimed as a result of herbicide exposure.

REPRESENTATION

Appellant represented by:	Carol Ponton, Attorney


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1970 to May 1990, including service in the Republic of Vietnam from August to September 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board notes that the Veteran filed notices of disagreement with respect to  March 2016 and September 2017 rating decisions that denied entitlement to service connection for depression, a left wrist disability, a right shoulder disability, a lower back disability, skin cancer, arthritis of the hands, bilateral hearing loss, tinnitus, and a bilateral ankle disability, denied an increased rating for a bilateral knee disability, and a right wrist disability, and denied a total disability evaluation based upon individual unemployability.  According to the Veterans Appeals Control and Locator System (VACOLS), the RO has acknowledged receipt of both NODs and additional action is pending.  Thus, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) where an NOD had not been recognized.  As VACOLS reflects that the NODs have been recognized and that additional action on the NOD is pending at the RO, Manlincon is not applicable in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

FINDINGS OF FACT

1. Meniere's disease is etiologically related to the Veteran's active duty military service. 

2. The Veteran is presumed to have been exposed to certain herbicide agents during service in Vietnam. 

3. Diabetes mellitus, type II and coronary artery disease are presumptively related to in-service herbicide agent exposure. 

CONCLUSIONS OF LAW

1. The criteria for service connection for Meniere's disease have been met. 38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2016).

2. The criteria for service connection for diabetes mellitus, type II have been met. 38 U.S.C.A. § 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.307, 3.309 (2016).

3. The criteria for service connection for coronary artery disease have been met. 38 U.S.C.A. § 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Meniere's Disease

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

The Board finds that the evidence of record supports a grant of service connection for Meniere's disease.  First, there is evidence of a current disability.  A physician diagnosed the Veteran with Meniere's disease in December 2015.  See December 2015 Private Medical Opinion. 

Second, there is evidence of an in-service event, disease, or injury.  The Veteran's service treatment records (STRs) show that he sustained a traumatic right central eardrum perforation injury while on leave during active duty service in October 1970.  See November 1970 STR. 

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's Meniere's disease is related to service. In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt rule," where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claim, in a December 2015 Private Medical Opinion a private doctor opined that it was as likely as not that the Veteran's current diagnosis of Meniere's disease was directly related to his in-service traumatic ear injury from October 1970.  In formulating his opinion, the doctor reviewed the Veteran's service and post-service medical records and relied on his own expertise, knowledge, and training.  In addition, the doctor supported his opinion with clear and thorough rationale.  Thus, the Board finds this private nexus opinion is of significant probative value, and is the most persuasive opinion on the question of whether the Veteran's Meniere's disease is at least as likely as not related to his military service.  

With the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for Meniere's disease is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Service Connection for Diabetes Mellitus and Coronary Artery Disease

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure. See 38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a) (6) (iii) (2016).  If a veteran was exposed to an herbicide agent during active service, certain enumerated diseases, including diabetes mellitus and ischemic heart disease, shall be presumptively service-connected even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met. See 38 C.F.R. § 3.309 (e) (2016); see also 38 C.F.R. § 3.307 (a)(6)(ii) (providing that with the exception of chloracne or other acneform disease, porphyria cutanea tarda, and early onset peripheral neuropathy, the diseases listed in 38 C.F.R. § 3.309 (e) must be manifest to a degree of 10 percent or more at any time after service).

Service personnel records confirm that the Veteran served in Vietnam at Bien Hoa Airbase from August to September 1972.  See January 1973 Military Personnel Record.  Based on his service in the Republic of Vietnam, he is presumed to have been exposed to Agent Orange and other tactical herbicides. 

With respect to the claimed diabetes mellitus, post service treatment records reflect diagnosis and treatment of diabetes mellitus, type II.  A May 2015 report indicates that the Veteran was taking Metformin oral medication to control his diabetes.

The Veteran was exposed to herbicides during active service, and as noted above, he has a current diagnosis of diabetes mellitus. Moreover, as the record establishes that the Veteran's diabetes mellitus requires oral medication, the manifestation of his disability is consistent with at least a 10 percent evaluation under the appropriate diagnostic code.  See 38 C.F.R. § 4.119, Diagnostic Code 7913. As a result, service connection for diabetes mellitus is warranted on a presumptive basis.  See 38 C.F.R. § 3.307 (a) (6), 3.309(e) (2016).  

Turning to the claimed heart disability, the Veteran has been diagnosed with coronary artery disease.  He underwent bypass surgery in 2014 with a stent.  A February 2015 report indicates that the Veteran was taking Metoprolol.  

38 C.F.R. § 3.309 (2016) provides that ischemic heart disease includes acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease, coronary bypass surgery, and stable/unstable and Prinzmetal's angina, but not hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke. 38 C.F.R. § 3.309 (e), Note 3.
The Veteran was exposed to herbicides during active service, and as noted above, he has a current diagnosis of coronary artery disease. Moreover, as the record establishes that the Veteran's coronary artery disease requires continuous medication, the manifestation of his disability is consistent with at least a 10 percent evaluation under the appropriate diagnostic code.  See 38 C.F.R. § 4.119, Diagnostic Code 7005. As a result, service connection for coronary artery disease is warranted on a presumptive basis.  See 38 C.F.R. § 3.307 (a) (6), 3.309(e).

ORDER

Entitlement to service connection for Meniere's disease is granted.

Entitlement to service connection for diabetes mellitus type II, claimed as a result of herbicide exposure is granted.

Entitlement to service connection for a heart disability, to include coronary artery disease (CAD), claimed as a result of herbicide exposure is granted. 



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


